The corpus delicti was fully proven by the undisputed evidence in this case.
The material question involved upon the trial was the identity of this appellant, defendant in the court below, as being one of the two men who were present at the still at the time the raid was made. On this question the evidence was in sharp conflict. Witness Snow, for the state, testified that this appellant was present at the still and was assisting in its operation. This witness positively and without uncertainty identified this defendant in this connection. There was some evidence tending to show that the still was located upon the lands of this appellant.
On the other hand, the defendant strenuously denied that he was at the still, as testified to by the witness Snow, or that he owned or possessed the still, and offered much testimony which tended to corroborate him in this insistence. This conflict in the evidence presented a jury question, rendering inapt and inappropriate the general affirmative charge which was requested in writing by defendant.
Charge A, refused to defendant, was elliptical. It was properly refused.
We discover no error in any of the court's rulings upon the admission of evidence. As stated, but one question was involved — that of the identity of the defendant — and this was for the jury to determine under the evidence in this case. The record proper is regular in all things; no error is apparent there on.
Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.